



COURT OF APPEAL FOR ONTARIO

CITATION:
Robertson (Re), 2012 ONCA 889

DATE: 20121214

DOCKET: C54961

Goudge, Gillese and Pepall JJ.A.

IN THE MATTER OF:  JAMES DOUGLAS ROBERTSON

AN APPEAL UNDER PART XX.1 OF THE
CODE

James Douglas Robertson, appearing in person

Jill R. Presser,
amicus curiae

Eric Siebenmorgen, for the respondent

Janice Blackburn, person in charge of Waypoint Centre
    for Mental Health

Heard: December 12, 2012

On appeal against the disposition of the Ontario Review
    Board dated January 27, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The appellant argues that the Ontario Review Board erred in failing to
    grant him an absolute discharge. We do not agree. The Board concluded that the
    appellant constitutes a significant threat to public safety and there was ample
    evidence to support this decision. In our view, it was entirely reasonable for
    the Board to come to that conclusion and we would not interfere with it.

[2]

Amicus
raises three issues. First,
amicus
submits that
    the Board erred by failing to ensure that Mr. Robertson had a fair hearing as
    well as a hearing that gave the appearance of fairness. We do not accept this
    submission. A thorough review of the record leads us to conclude that the
    appellant received a fair hearing and, even if the concept properly can be
    applied to the Board, it did not lack an appearance of fairness. Much of the
    Boards intervention was driven by considerations of relevance. Other
    interventions were designed to provide assistance and guidance to the
    appellant, none in our view was inappropriate. The Board was faced with the
    challenging task of ensuring that the appellant was able to participate but at
    the same time ensure that the hearing proceeded in an orderly and fair manner.
    It has the right to control its own processes within the fairness parameters
    established by the case law. In our view, it did so here.

[3]

Second,
amicus
argues that the Board was unreasonable in
    failing to issue an order to resolve the treatment impasse that
amicus
says exists between the appellant and the Waypoint Centre. Whether or not this
    could properly be described as a treatment impasse, in the circumstances here,
    we see nothing unreasonable in the Board declining to order further treatment
    options to be made available to the appellant. Waypoint had made available a
    variety of structured rehabilitation programs to the appellant which he
    declined. It had also offered an individualized rehabilitation program to him,
    which could be done only with his involvement. Again, he declined. It was quite
    reasonable for the Board to decline to order that anything further be done by
    the institution.

[4]

Thirdly,
amicus
challenges the adequacy of the Boards reasons
    for dismissing the appellants
Charter
arguments. Again, we do not
    agree. The remedies sought in the appellants Notice of Constitutional Question
    were, as the Board said, beyond the jurisdiction of the Board to order. In
    addition, any suggestion that the appellants
Charter
rights were
    breached by the failure to order that he be transferred to the Royal Ottawa
    Hospital for treatment must fail for the same reason. In light of the Boards
    finding on the appellants dangerousness, the Board had no jurisdiction to
    consider ordering his move to the lesser security of the Ottawa hospital.

[5]

The appeal must therefore be dismissed.


